                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF LOUISIANA
                       LAFAYETTE DIVISION

 Miss Quynh Anh III, LLC                          Civil Action No. 18-01202

versus                                             Judge Michael J Juneau

Tran                                  Magistrate Judge Carol B Whitehurst

                                 JUDGMENT

       For the reasons contained in the Report and Recommendation of the

Magistrate Judge filed previously herein [Rec. Doc. 31], noting the absence

objections thereto, and concurring with the Magistrate Judge’s findings under the

applicable law;

       IT IS ORDERED that the Motions to Dismiss filed by Miss Quynh Anh III,

L.L.C. [Rec. Doc. 14] is GRANTED and this matter is DISMISSED WITHOUT

PREJUDICE.

       THUS DONE AND SIGNED in Lafayette, Louisiana, on this 19th day of

August, 2019.



                                          ______________________________
                                          MICHAEL J. JUNEAU
                                          UNITED STATES DISTRICT JUDGE
